Citation Nr: 1417452	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  11-23 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a lumbar spine disorder.

3.  Entitlement to service connection for a neurologic disorder of the upper extremities.

4.  Entitlement to service connection for a neurologic disorder of the lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served in the Illinois Army National Guard and had several periods of active duty training, including March 1980 to June 1980; July 11, 1981 through July 25, 1981, and August 14, 1982 through August 28, 1982.  He separated from the National Guard in January 1983, after 3 years of service.

This matter came to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the RO in November 2008 and December 2009.  

In May 2013, during the course of the appeal, the Veteran had a video conference hearing with the Veterans Law Judge whose signature appears at the end of this decision.  

After reviewing the record, the Board is of the opinion that additional development of the evidence is warranted with respect to the issues of entitlement to service connection for neurologic disorders of the upper and lower extremities.  Accordingly those issues are addressed in the REMAND portion of the decision below.



FINDINGS OF FACT

1.  The Veteran has a cervical spine disorder as the result of injuries sustained in a July 25, 1981 motor vehicle accident, while returning from a period of active duty training.  

2.  The Veteran has a lumbar spine disorder as a result of injuries sustained in a July 25, 1981 motor vehicle accident, while returning from a period of active duty training.  


CONCLUSIONS OF LAW

1.  The criteria have been met for a grant of service connection for a cervical spine disorder characterized as degenerative disc disease and degenerative joint disease.  38 U.S.C.A. § 101(22) and (24), 1131, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. § 3.6 (a), (c), and (e), 3.102, 3.159, 3.303 (2013).  

2.  The criteria have been met for a grant of service connection for a lumbar spine disorder characterized as degenerative disc disease and degenerative joint disease.  38 U.S.C.A. § 101(22) and (24), 1131, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. § 3.6 (a), (c), and (e), 3.102, 3.159, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

Active military service includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, including authorized travel directly to and directly from such active duty for training.  38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6 (a), (c).  

In this case, the Veteran's National Guard service personnel and treatment records, including the report of a line of duty investigation, show that on July 25, 1981 at 9 o'clock in the morning he was involved in a motor vehicle accident.  He was in a military vehicle and was returning from a period of active duty for training, when he was struck from behind by another military vehicle.  That afternoon at 4:50 PM, he went to the Chicago (Hines) VA Medical Center for treatment.  The VA treatment records show that he sustained soft tissue trauma of the left flank.  

VA treatment records, such as those dated in May and September 2008, show that the Veteran reported a history of cervical and lumbar spine pain since his motor vehicle accident in the service.  He is competent to report such a history.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  

In March 2009, the Veteran's treating VA physician reported that an MRI had shown degenerative disc changes in his cervical and lumbar spines and that his 1981 motor vehicle accident in the service could have led to those changes.  

In November 2009, following a VA examination and review of the Veteran's medical history, the diagnoses included degenerative joint disease of the cervical and lumbar spines.  Although the VA examiner found no documentation of the Veteran's cervical spine disorder in the service, he concurred with the Veteran's treating VA physician that is was at least as likely as not that the Veteran's cervical and lumbar spine disorders were the result of his inservice motor vehicle accident.  

Given the evidence of the Veteran's spine injury in the service and the nexus opinions from his treating VA physician and VA examiner, the Board finds that the Veteran meets the criteria for service connection.  At the very least, there is an approximate balance of evidence both for and against the claim that his current cervical and lumbar spine disorders characterized as degenerative disc disease and degenerative joint disease had their onset as a result of his motor vehicle accident in service.  Under such circumstances, all reasonable doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for his cervical and lumbar spine disorders, characterized as degenerative disc disease and degenerative joint disease, is warranted; and to that extent, the appeal is allowed.


ORDER

Entitlement to service connection for a cervical spine disorder, characterized as degenerative disc disease and degenerative joint disease, is granted.

Entitlement to service connection for a lumbar spine disorder, characterized as degenerative disc disease and degenerative joint disease, is granted.  


REMAND

The issues of entitlement to service connection for neurologic disorders of the upper and lower extremities are REMANDED to the Agency of Original Jurisdiction (AOJ) for the following actions:  

1.  Following the November 2009 VA examination, the VA examiner found that the Veteran did not have a neurologic disorder of either the upper or lower extremities.  Subsequently, the Veteran was awarded Social Security benefits; however, his Social Security records have not yet been associated with the claims folder.  

The Agency of Original Jurisdiction must request the Veteran's records DIRECTLY from the Social Security Administration.  Such records should include, but are not limited to, medical records associated with the award of Social Security benefits, a copy of the original award letter, and copies of any decisions issued by an Administrative Law Judge(s) from the Social Security Administration.  

Efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought. 

2.  When the actions requested in Part 1 have been completed, the Agency of Original Jurisdiction must undertake any other indicated development.  This could include, but is not limited to, the request for an additional VA examination, if the Agency of Original Jurisdiction finds the medical evidence inadequate for rating purposes.  

3.  When the actions requested in parts 1 and 2 have been completed, the Agency of Original Jurisdiction must readjudicate the issues of entitlement to service connection for neurologic disorders of the upper and lower extremities.  

If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond. Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the Agency of Original Jurisdiction.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


